Citation Nr: 0901708	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO. 07-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the 
Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970 and from July 1983 to February 1984.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by 
the RO.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in June 2002, 
VA denied entitlement to service connection for a 
bilateral ankle disability.

2. Evidence associated with the record since the RO's 
June 2002 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a 
bilateral ankle disability. 

3. In May 2004, the Board declined to reopen the issue of 
entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder.

4. Evidence associated with the record since the Board's 
May 2004 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a 
psychiatric disability, claimed as bipolar disorder. 




CONCLUSIONS OF LAW

1. The RO's June 2002 rating decision, which denied 
entitlement to service connection for a bilateral ankle 
disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2. New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
a bilateral ankle disability. 38 U.S.C.A. § 5108 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (2008).

3. The Board's May 2004 decision which declined to reopen 
the issue of entitlement to service connection for a 
psychiatric disability, claimed as a bipolar disorder, is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.1100 (2008).

4. New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
a psychiatric disability, claimed as a bipolar disorder. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of entitlement to service connection for a 
bilateral ankle disability and for a psychiatric 
disorder. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
After reviewing the record, the Board finds that VA has 
met that duty. In so finding, the Board notes that these 
are not the veteran's first such claims.

In June 2002, the RO denied entitlement to service 
connection for bilateral ankle disability. Although the 
veteran filed a timely notice of disagreement and was 
issued a Statement of the Case with respect to that 
decision, he did not submit a timely substantive appeal. 
Therefore, that decision is final. 38 U.S.C.A. § 7105. 

In May 2004, the Board declined to reopen the issue of 
entitlement to service connection for psychiatric 
disability, claimed as a bipolar disorder. The veteran 
was notified of that decision, as well as his appellate 
rights; however, he did not file a timely appeal with the 
United States Court of Appeals for Veterans Claims 
(Court). Therefore, that decision is final under the law 
and regulations then in effect. 38 U.S.C.A. § 7105. 

In May 2006, the RO received the veteran's application to 
reopen his claims of entitlement to service connection 
for a bilateral ankle disability and for a psychiatric 
disability, claimed as a bipolar disorder. There is no 
issue as to providing an appropriate application form or 
completeness of the applications. Following the receipt 
of those applications, VA notified the veteran of the 
information and evidence necessary to substantiate and 
complete his claims including the evidence to be provided 
by the veteran, and notice of the evidence VA would 
attempt to obtain. 

In June 2006, VA also advised the veteran of the evidence 
necessary to substantiate the element or elements 
required to establish service connection for bilateral 
ankle and psychiatric disabilities that were found 
insufficient in the previous denials. Kent v. Nicholson, 
20 Vet. App. 1 (2006). In addition, VA has notified the 
veteran of evidence necessary to support the underlying 
claims. Id. VA also notified the veteran of the manner in 
which it determined disability ratings and the assignment 
of effective dates, if service connection was granted. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Following notice to the veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
needed to substantiate his claims. He was provided the 
opportunity to present pertinent evidence and testimony 
and submitted a large volume of evidence reflecting his 
treatment since service. He was also examined by VA to 
determine nature and etiology of his claimed 
disabilities. Although he initially accepted an 
opportunity to testify at a hearing on appeal, he 
withdrew that acceptance and has not indicated any 
further desire for such a hearing.

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal. There is no evidence of any VA error in notifying 
or assisting the veteran that could result in prejudice 
to him or that would otherwise affect the essential 
fairness of the adjudication. Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131. Generally, there must 
be competent evidence of (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during 
service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic. When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity. 38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim. Id. 

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as arthritis (degenerative 
joint disease) and psychosis, service connection may be 
presumed when such disability is shown to a degree of 10 
percent or more within one year of the veteran's 
discharge from active duty. 38 U.S.C.A. § 1101, 1112 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008). Such a presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.307 (2008). 

As noted above, entitlement to service connection for 
ankle and psychiatric disabilities were previously denied 
in June 2002 rating and May 2004 Board decisions 
respectively. 

Generally, a claim which has been denied by the RO or the 
Board may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7105. The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. Evidence 
proffered by a claimant to reopen a claim is presumed 
credible for the limited purpose of ascertaining its 
materiality. Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

New evidence means existing evidence not previously 
submitted to VA decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may 
then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See, Elkins 
v. West, 12 Vet. App. 209 (1999).

The Ankles

The veteran contends that his bilateral ankle disability 
was first manifested in service and that it constitutes a 
disability separate and apart from his service-connected 
pes planus. Therefore, he maintains that separate service 
connection is warranted for bilateral ankle disability on 
a direct basis. In the alternative, he contends that his 
ankle disability is the result of, or has been aggravated 
by, his service-connected bilateral pes planus. In either 
case, he contends that the evidence submitted since the 
RO denied the veteran's claim in June 2002 is new and 
material for the purpose of reopening the claim. 

After reviewing the record, the Board finds that 
additional evidence submitted by the veteran is not new 
and material for the purpose of reopening the claim of 
entitlement to service connection for bilateral ankle 
disability. Accordingly, the claim is not reopened. 

Evidence on file at the time of the RO's decision in June 
2002 consisted of the veteran's service medical and 
personnel records; records reflecting the veteran's 
treatment by VA from December 1970 to February 1976 and 
from May 1984 to December 2001; and the report of a June 
1985 VA examination. Such evidence showed that during his 
May 1966 service entrance examination, the veteran was 
found to have third degree pes planus which was 
asymptomatic. Otherwise, his lower extremities were 
reportedly normal. 

An ankle disability was not manifested until August 1983, 
during the veteran's second period of active duty. 
Although the veteran reportedly twisted his left ankle, 
swelling was noted in each ankle, greater on the left 
than the right. During a followup evaluation, there was 
no evidence of any chronic, identifiable pathology in 
either ankle, and the examiner concluded that the 
veteran's ankle problems were associated with his pes 
planus. In October 1983, a Medical Board confirmed those 
findings and conclude that the veteran was unfit for 
further service due to pain and swelling of both ankles 
associated with his pre-existing pes planus. Although the 
Medical Board found that pes planus was aggravated 
inservice, there was no competent evidence of any 
separately identifiable ankle disability that was related 
to service. Therefore, in June 2002, the RO denied 
entitlement service connection for ankle disability.

Evidence added to the record since June 2002 consists of 
the reports of VA examinations performed in September 
2002 and July 2006; records reflecting treatment by VA 
from March 1994 to June 2007; and records from the Social 
Security Administration. Such records are new in the 
sense that they have not been before VA previously. 
However, they are not material as they do not fill any of 
the deficits in the record which existed in June 2002. 
Rather, it continues to show that the veteran's bilateral 
ankle problems are manifestations of his pes planus. 

Nevertheless, the veteran contends that the additional 
evidence supports his claim that he has bilateral ankle 
disability apart from his pes planus and that such 
disability should be rated separately. 

Separate disabilities arising from a single disease 
entity are to be rated separately. 38 C.F.R. § 4.25(b) 
(2008); Esteban v. Brown, 6 Vet. App. 259, 261 (1994). In 
this case, the additional evidence does show that the 
veteran was treated for degenerative joint disease of 
both ankles. However, that diagnosis was not confirmed by 
X-ray evidence, and the other evidence of record does not 
support that diagnosis.  Still, even assuming that the 
appellant has a distinct ankle disorder, this evidence 
when considered with the evidence previously of record, 
does not provide competent medical evidence linking a 
current chronic bilateral ankle disorder to service.  
Hence, the additional evidence is essentially cumulative 
or duplicative of the evidence on file at the time of the 
RO's decision in June 2002.  It does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral ankle 
disability. As such, it is not new and material for the 
purpose of reopening the claim. Therefore, the inquiry 
must cease, and the appeal must be denied.

Psychiatric Disability

The veteran contends that his psychiatric disability, 
diagnosed primarily as bipolar disorder, was first 
manifested in-service; that it has been present since 
that time, and that service connection is, therefore, 
warranted. At the very least, he contends that the 
evidence submitted since the Board denied the veteran's 
claim in May 2004 is new and material for the purpose of 
reopening the claim. 

After reviewing the record, the Board finds that 
additional evidence submitted by the veteran is not new 
and material for the purpose of reopening the claim of 
entitlement to service connection for psychiatric 
disability. Accordingly, the prior denial is confirmed 
and continued. 

Evidence on file at the time of the Board's decision in 
May 2004 consisted of the veteran's service medical and 
personnel records; records reflecting the veteran's 
treatment by VA from December 1970 to February 1976 and 
from May 1984 to May 2003; records reflecting the 
veteran's treatment at the Memphis Mental Health 
Institute in August and September 1995; and records from 
the Social Security Administration, dated through January 
2001. 

Such evidence showed that in service in September 1967 
and October 1968, the veteran was treated for an adult 
situational reaction. However, those episodes were 
considered transient in nature. Indeed, during the 
veteran's September 1970 service separation examination, 
the examiner stated that there were no complications or 
sequelae, and concluded that the veteran's psychiatric 
processes were normal.   There were no complaints or 
clinical findings of chronic psychiatric disability 
during the veteran's second period of active duty. 

Chronic psychiatric pathology was not manifested until 
March 1994, when the veteran was hospitalized by VA for 
bipolar disorder and cocaine dependence. In March 1998, 
during a second period of VA hospitalization for bipolar 
disorder, the examiner stated that the veteran's bipolar 
disorder was likely influenced by "the stressor of being 
in the military," and may have been he first sign of his 
bipolar disorder. However, the preponderance of the 
competent evidence was against that conclusion; and in 
May 2004, the Board declined to reopen the claim. 

The evidence on file in May 2004 also showed that the 
veteran had a long history of drug and alcohol 
dependence. Then, as now, VA law and regulations 
generally preclude entitlement to service connection for 
a disability that originated due to substance abuse. Such 
activity is deemed to constitute willful misconduct on 
the part of the claimant. See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.301(d) (2008). However, there is a 
limited exception to this doctrine when there is clear 
medical evidence establishing that a claimed condition 
involving alcohol or drug abuse was acquired secondary to 
a service- connected disability, itself not due to 
willful misconduct. 

In May 2004, as now, service connection was only in 
effect for pes planus, evaluated as 10 percent disabling.  
There was no competent evidence that the veteran's 
substance abuse was secondary to that disability. 
Accordingly service connection was not warranted on that 
basis.

Evidence added to the record since May 2004, consists of 
VA records reflecting the veteran's treatment from 
February 1971 to February 1981 and from May 1984 to June 
2007 and additional records from Social Security 
Administration. Such records are new in the sense that 
they have not been before VA previously. However, they 
are not material as they do not fill any of the deficits 
in the record which existed in May 2004. They remain 
negative for any findings of chronic identifiable 
psychiatric disability between the time of the veteran's 
Februrary 1984 discharge from service and the diagnosis 
of bipolar disorder in the mid-1990's. They also remain 
negative for medical evidence of a relationship between 
the veteran's service-connected pes planus and a bipolar 
disorder.

In September 1999, the veteran was hospitalized for a 
history of bipolar disorder and for cocaine abuse. It was 
noted that the veteran had been assessed for psychiatric 
problems during his first period of service, likely 
influenced by "the stressor of being in the military."  
The treating physician was the same as the one who had 
treated the veteran during his VA hospitalization in 
March 1998, and the history was essentially a duplicate 
of that reported in March 1998. 

Other than the September 1999 hospital report, which was 
constructively before the Board in 2004, the additional 
evidence is negative for any suggestion that the 
veteran's psychiatric disability, diagnosed primarily as 
bipolar disorder, is in any way related to service. The 
additional evidence remains negative for a nexus between 
the veteran's bipolar disorder and any incident in 
service or the first year after his discharge from active 
duty. The additional evidence is also negative for any 
competent evidence of a nexus between an acquired 
psychiatric disorder and pes planus. Indeed, the 
additional evidence is either cumulative or duplicative 
of that on file in May 2004, as it shows no more than 
continuing treatment for psychiatric disability many 
years after service. Therefore, it is not new and 
material for the purpose of reopening the claim of 
entitlement to service connection for that disorder. 
Accordingly, that portion of the appeal must also be 
denied.




ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral ankle disability is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disability, diagnosed 
primarily as bipolar disorder, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


